Citation Nr: 1449485	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veterans' death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.  He died in October 1999, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in April 2010, March 2011, September 2011, May 2012, and January 2013.  In April 2010, the Board denied service connection service connection for the cause of the Veteran's death.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which by a December 2010 Order, granted a joint motion for remand (JMR) vacating the Board's decision and remanding for action consistent with the JMR.  In March 2011 and September 2011, the Board remanded the case for further development.  Similarly, in May 2012 the Board referred the case for an expert opinion for the Veterans Health Administration (VHA), which was promulgated in June 2012 with an addendum in November 2012.  The Board again denied service connection in a January 2013 decision, which again denied service connection for the cause of the Veteran's death.  The Appellant appealed that decision to the Court, which, by a March 2014 memorandum decision, vacated the Board's January 2013 decision in this case.

Pursuant to the directives of the Court's March 2014 memorandum decision, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran died in October 1999, and his death certificate shows that the immediate cause of death was cardiac arrest.  Coronary artery disease, hypertension, and noninsulin-dependent diabetes mellitus were also listed as underlying causes. An autopsy was not performed.  Further, at the time of his death the Veteran was not service connected for any disability.

The Appellant has contended, in essence, that service treatment records reveal evidence of a heart condition or a hypertension condition.  She contends that her husband suffered from several conditions prior to his death for which he should be service-connected and that his service in the Korean demilitarized zone (DMZ) caused diabetes mellitus (by exposure to herbicides such as Agent Orange) which contributed to the heart disease which caused his death.

In January 2013, the Board found that the evidence established that the Veteran served in South Korea during the Vietnam Era from March 1965 to April 1966 and did not serve in the demilitarized zone in Korea at any time during the period from April 1968 to July 1969, thus herbicide exposure (Agent Orange) in service may not be presumed; and there was no objective evidence showing that the Veteran was exposed to Agent Orange while serving on active duty.  The Board further found that the evidence did not show that cardiac arrest, coronary artery disease, hypertension, or diabetes mellitus were etiologically related to service.  Among other things, the Board referred to the June 2012 VHA opinion and its November 2012 addendum in support of this finding.  The Board thus concluded the evidence did not show that a disability of service origin contributed to the Veteran's death.

The Court essentially found in its March 2014 memorandum decision that VA did not satisfy the duty to assist in this case.  In pertinent part, the Court found that VA should have obtained the actual chest X-ray films that were conducted on the Veteran in June and August 1964.  Further, it was stated that such films would be part of the Veteran's service personnel records rather than his service treatment records.  Additionally, the Court found that the medical opinions in this case were inadequate, and that clarification should be obtained as to whether hypertension and/or diabetes mellitus were incurred in or otherwise due to service.  The Court found that the opinions did not adequately address the reference to "slight hypertension" on the Veteran's June 1966 discharge examination; and whether in-service weight gain was a symptom of non-insulin dependent diabetes mellitus.

In light of the foregoing, the Board must remand this case to comply with the instructions of the Court's March 2014 memorandum decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take necessary steps to secure the June 1964 and August 1964 chest X-ray films of the Veteran through official channels, to include via his service personnel records.  All efforts to obtain these X-ray films should be documented in the record.  Efforts must continue to obtain these X-rays unless VA concludes that either the records no longer exist or that efforts to continue to do so would be futile.  The appellant must be advised of efforts undertaken by VA and the results.

2.  After obtaining any additional records to the extent possible, a competent medical opinion should be obtained as to the cause of the Veteran's death based upon review of the VA claims folder.

Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not that any disability that caused or substantially contributed to the cause of the Veteran's death had its onset during active military service.  The examiner's opinion should reflect consideration of the 1964 chest X-rays, as well as EKG testing in 1964.  Further, the examiner must address the notation of "hypertension - slight - noted at time of induction..." made on the June 1966 discharge examination.  Moreover, the examiner should also address whether the in-service evidence of weight gain was a symptom of non-insulin dependent diabetes mellitus.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

